

Exhibit 10.04
 








SCANA CORPORATION
 
DIRECTOR COMPENSATION AND DEFERRAL PLAN
 
(including amendments through December 31, 2009)











 
 

 

SCANA CORPORATION
 
DIRECTOR COMPENSATION AND DEFERRAL PLAN
 
TABLE OF CONTENTS
 

   
Page
SECTION 1.
ESTABLISHMENT AND PURPOSE
1
1.1
ESTABLISHMENT OF THE PLAN
1
1.2
PURPOSE OF THE PLAN
1
     
SECTION 2.
DEFINITIONS
2
2.1
DEFINITIONS
2
2.2
GENDER AND NUMBER
4
     
SECTION 3.
ELIGIBILITY AND PARTICIPATION
5
3.1
ELIGIBILITY
5
3.2
ELECTION OF COMPENSATION PAYMENT
5
3.3
PAYMENT OF COMPANY STOCK
5
3.4
STOCK
5
3.5
ISSUANCE OF COMPANY STOCK
6
3.6
EFFECT OF STOCK DIVIDENDS AND OTHER CHANGES IN CAPITAL STRUCTURE
6
     
SECTION 4.
ELECTION TO DEFER
7
4.1
DEFERRAL ELECTION
7
4.2
DEFERRAL PERIOD
7
4.3
ELECTION TO DEFER A PREVIOUSLY DEFERRED AMOUNT OR CHANGE THE MANNER OF PAYMENT
8
4.4
ELECTION TO CHANGE THE DEFERRAL PERIOD AND/OR FORM OF PAYMENT FOR POST-2004 DCD
LEDGERS
9
     
SECTION 5.
CREDITING AND INVESTMENT OF DEFERRALS
10
5.1
DCD LEDGER
10
5.2
ADJUSTMENT OF AMOUNTS CREDITED TO GROWTH INCREMENT LEDGER
10
5.3
ADJUSTMENT OF AMOUNTS CREDITED TO COMPANY STOCK LEDGER
10
5.4
DEEMED INVESTMENTS NOT ACTUAL INVESTMENTS
10
5.5
CHARGES AGAINST DCD LEDGER
10
     
SECTION 6.
PAYMENT OF DEFERRED AMOUNTS
11
6.1
PAYMENT OF DEFERRED AMOUNTS
11
6.2
MANNER OF PAYMENT
11
6.3
FORM OF PAYMENT
11
6.4
ACCELERATION OF PAYMENTS
12
6.5
FINANCIAL EMERGENCY
13
6.6
COMPLIANCE WITH DOMESTIC RELATIONS ORDER
14
     
SECTION 7.
BENEFICIARY DESIGNATION
15
7.1
DESIGNATION OF BENEFICIARY
15
7.2
DEATH OF BENEFICIARY
15
7.3
INEFFECTIVE DESIGNATION
15
     




 i 
 

 



SECTION 8.
CHANGE IN CONTROL PROVIDIONS
16
8.1
SUCCESSORS
16
8.2
AMENDMENT AND TERMINATION AFTER CHANGE IN CONTROL
16
     
SECTION 9.
GENERAL PROVISIONS
17
9.1
CONTRACTUAL OBLIGATION
17
9.2
UNSECURED INTEREST
17
9.3
“RABBI” TRUST
17
9.4
NONALIENATION OF BENEFITS
17
9.5
SEVERABILITY
18
9.6
NO INDIVIDUAL LIABILITY
18
9.7
APPLICABLE LAW
18
     
SECTION 10.
PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
19
10.1
IN GENERAL
19
10.2
CLAIMS PROCEDURE
19
10.3
FINALITY OF DETERMINATION
19
10.4
DELEGATION OF AUTHORITY
19
10.5
EXPENSES
19
10.6
TAX WITHHOLDING
19
10.7
INCOMPETENCY
19
10.8
ACTION BY COMPANY
20
10.9
NOTICE OF ADDRESS
20
10.10
AMENDMENT AND TERMINATION
20
10.11
PLAN TO COMPLY WITH CODE SECTION 409A
20
     
SECTION 11.
EXECUTION
21



 

ii 
 

 

SCANA CORPORATION
 
DIRECTOR COMPENSATION AND DEFERRAL PLAN
 
SECTION 1.  ESTABLISHMENT AND PURPOSE
 
1.1
Establishment of the Plan.  SCANA Corporation (the “Company”) established the
SCANA Corporation Nonemployee Director Stock Plan, effective as of January 1,
1997.  Effective as of January 1, 2001, the plan was renamed the “SCANA
Corporation Director Compensation and Deferral Plan” (hereinafter called the
“Plan”) and amended and restated to include a deferred compensation
component.  Effective as of January 1, 2009, the Plan was amended and restated
as provided herein to comply with the requirements of Code Section
409A.  Effective as of December 31, 2009, the Plan is amended and restated as
provided herein.

 
1.2
Purpose of the Plan.  The purpose of the Plan is to promote the achievement of
long-term objectives of the Company by linking the personal interests of
Nonemployee Directors, as defined in Section 2(q) herein, to those of the
Company’s shareholders and to attract and retain Nonemployee Directors of
outstanding competence by mandating that a certain portion as may be determined
from time to time of the Retainer Fee of each Participant as defined in Section
2(t) herein, be paid in Company Stock, unless such amount is voluntarily
deferred to a future date in accordance with the Plan’s terms.  The Plan is
intended to conform to the provisions of Rule 16b-3 of the Securities Exchange
Act of 1934, as amended, or any replacement rule in effect from time to time
(“Rule 16b-3”).  The Plan also provides a means by which Nonemployee Directors
may defer certain additional amounts to some future period.




1 
 

 

SECTION 2.  DEFINITIONS
 
2.1
Definitions.  Whenever used herein, the following terms shall have the meanings
set forth below, unless otherwise expressly provided herein or unless a
different meaning is plainly required by the context, and when the defined
meaning is intended, the term is capitalized:

 
(a)           “Act” means the Securities Exchange Act of 1934, as amended.
 
(b)           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Act.
 
(c)           “Beneficiary” means any person or entity who, upon the
Participant’s death, is entitled to receive the Participant’s benefits under the
Plan in accordance with Section 7 hereof.
 
(d)           “Board of Directors” means the board of directors of the Company.
 
(e)           “Change in Control” means a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Act, whether or not the
Company is then subject to such reporting requirements; provided that, without
limitation, such a Change in Control shall be deemed to have occurred if:
 
(i)           Any Person (as defined in Section 3(a)(9) of the Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as defined in Section
13(d)) is or becomes the Beneficial Owner, directly or indirectly, of
twenty-five percent (25%) or more of the combined voting power of the
outstanding shares of capital stock of the Company;
 
(ii)           During any period of two (2) consecutive years (not including any
period prior to the execution of this Plan) there shall cease to be a majority
of the Board of Directors comprised as follows: individuals who at the beginning
of such period constitute the Board of Directors and any new director(s) whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved;
or
 
(iii)            The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting shares of capital stock of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting shares of capital stock of the
surviving entity) at least eighty percent (80%) of the combined voting power of
the voting shares of capital stock of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or the shareholders
of the Company approve a plan of


2
 

 
 
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets.
 
 
(f)
“Code” means the Internal Revenue Code of 1986, as amended.

 
(g)           “Company” means SCANA Corporation, a South Carolina corporation,
or any successor thereto.
 
(h)
“Company Stock” means the no par value common stock of the Company.  In the
event of a change in the capital structure of the Company (as provided in
Section 3.6), the shares resulting from such a change shall be deemed to be
Company Stock within the meaning of the Plan.

 
(i)
“Company Stock Ledger” means an appropriate bookkeeping record established in
the DCD Ledger for which amounts credited are converted into hypothetical
credited shares of Company Stock.

 
(j)           “Compensation” means Retainer Fees, meeting attendance fees and
conference fees payable to such a Participant during a Service Period by the
Company.
 
(k)           “Director” means an individual who is a member of the Board of
Directors.
 
(l)
“DCD Ledger” means an appropriate bookkeeping record which shall be established
for each Participant which shall reflect: (1) the amounts deferred on behalf of
each Participant; and (2) the crediting of deemed investments (and hypothetical
earnings on those deemed investments) with respect to amounts deferred on behalf
of each Participant.  Each DCD Ledger shall separately reflect the pre-2005 and
post-2004 deferrals and hypothetical earnings thereon, and the portion of the
post-2004 deferrals and hypothetical earnings thereon payable at a date certain
and the portion payable when the Participant separates from service from the
Board of Directors (referred to herein as a Participant’s “pre-2005 DCD Ledger”
and “post-2004 DCD Ledger”).  A Participant’s pre-2005 DCD Ledger shall reflect
amounts deferred hereunder before January 1, 2005 (and the earnings credited
thereon before, on or after January 1, 2005) for which (i) the Participant had a
legally binding right as of December 31, 2004, to be paid the amount, and (ii)
such right to the amount was earned and vested as of December 31, 2004 and was
credited to the Participant’s DCD Ledger hereunder.  Pre-2005 DCD Ledgers are
treated as “grandfathered” for the purposes of Code Section 409A, and are
governed by the terms of the Plan in effect as of October 3, 2004.

 
(m)           “Fair Market Value” of Company Stock shall mean:
 
(i)           if the Company Stock is original issue stock, the average of the
high and low sale prices of a share of the Company Stock reported on the New
York Stock Exchange Composite Tape as published in The Wall Street Journal for
the trading date immediately preceding the date Company Stock is awarded to a
Participant;


(ii)           if the Company Stock is purchased on the open market, the cost
incurred by the Company to purchase such Company Stock;


3 
 

 

 
(iii)           in the case of any distribution, the closing price for shares of
Company Stock on the New York Stock Exchange on the date of distribution; and


(iv)           in the case of any other transaction hereunder designed to track
the investment or reinvestment of Company Stock, the closing price for shares of
Company Stock on the New York Stock Exchange on the measuring date.


(n)           “Growth Increment” means the amount of interest credited to
amounts credited to a Participant’s Growth Increment Ledger.
 
(o)
“Growth Increment Ledger” means an appropriate bookkeeping record established in
the DCD Ledger for which amounts are credited with Growth Increments.

 
(p)
“Investor Plan” means the SCANA Investor Plus Plan.

 
(q)
“Nonemployee Director” means a Director who is not currently employed by the
Company or any subsidiary of the Company (without regard to whether such
individual was previously employed by the Company).

 
(r)           “Participant” means a Nonemployee Director satisfying the
eligibility requirements of Section 3.
 
(s)           “Plan” means the SCANA Corporation Director Compensation and
Deferral Plan.
 
(t)           “Retainer Fees” means the amount of compensation payable to each
Participant with respect to services rendered to the Company as a Director for
the Service Period.  Such term does not include fees for attending meetings of
the Board of Directors or committees of the Board of Directors and also does not
include conference fees.
 
(u)           “Rule 16b-3” means Rule 16b-3 of the Act, as amended, or any
replacement rule in effect from time to time.
 
(v)           “Service Period” means a calendar year.
 
2.2
Gender and Number.  Except when otherwise indicated by the context, any
masculine terminology used herein also shall include the feminine and the
feminine shall include the masculine, and the use of any term herein in the
singular may also include the plural and the plural shall include the singular.


4
 

 

SECTION 3.  ELIGIBILITY AND PARTICIPATION
 
3.1
Eligibility. All Nonemployee Directors shall automatically be eligible to
participate in this Plan.

 
3.2
Election of Compensation Payment.

 
(a)
Unless otherwise deferred in accordance with Section 4, each Participant’s
Retainer Fee amounts shall be paid to the Participant as soon as practicable
after the beginning of each Service Period and such payment shall be made in
shares of Company Stock or cash, all as determined by the Company or its
delegate.



(b)
Unless otherwise deferred in accordance with Section 4, each Participant’s
meeting attendance and conference fees shall be paid to the Participant at such
times and in the form of cash or shares of Company Stock as determined by the
Company or its delegate.



(c)
With respect to all payments in Company Stock under this Section 3.2, and
subject to Section 3.3, each Participant shall be entitled to a number of shares
of Company Stock equal to the smallest number of whole shares of Company Stock
which, when multiplied by Fair Market Value would equal no less than the
equivalent amount of Compensation otherwise payable to the Participant.  Any
remaining amounts owed shall be paid in cash.



3.3
Payment of Company Stock.  In connection with amounts to be paid during a
Service Period under Section 3.2 which are paid in the form of Company Stock,
each Participant may elect to have the shares of Company Stock to be issued to
him pursuant to the Plan during the Service Period registered in his name.  In
such case, all shares of Company Stock to be paid shall be issued as promptly as
practicable after the amounts are otherwise payable.  If a Participant does not
make such an election, all shares issued pursuant to the Plan during the Service
Period will be deposited into an account in his name in the Investor Plan.  All
cash dividends paid on shares deposited in the Investor Plan will be reinvested
in additional shares of Company Stock unless the Participant notifies the
Investor Plan in accordance with the terms thereof that he does not want to
reinvest such dividends.  During the last quarter of each calendar year in which
there is a change in the prospectus for the Investor Plan, all Participants who
have not been provided previously with a copy of such changed prospectus shall
be provided with a copy of the then-current prospectus.  In addition, each
Participant who is not yet a participant in the Investor Plan shall be given an
Investor Plan prospectus shortly before he becomes an Investor Plan participant.



3.4
Stock.   Company Stock issued pursuant to the Plan may be either original issue
or stock purchased on the open market.  The Company has reserved an aggregate of
250,000 shares of original issue Company Stock for issuance pursuant to the Plan
and has registered 250,000 shares with the Securities and Exchange Commission on
a Form S-8.  The maximum number of shares that may be issued pursuant to this
Plan is 250,000 shares subject to adjustment as provided in Section 3.6.  In the
event of a change in the capital structure of the Company (as provided in
Section 3.6), the shares resulting from such change shall be deemed to be
Company Stock within the meaning of the Plan.  The aggregate number of shares of
Company Stock reserved shall be reduced by the issuance of shares under the
Plan.

 
 


5
 

 

 
3.5
Issuance of Company Stock.  Notwithstanding anything in this Plan to the
contrary:



(a)
The Company shall not be required to issue or deliver any certificate for shares
of Company Stock to a Participant before (i) such shares have been admitted to
listing on the New York Stock Exchange, (ii) the Company has received any
required registration or other qualification of such shares under any state or
federal law or regulation that the Company’s counsel shall determine is
necessary or advisable and (iii) the Company is satisfied that all applicable
legal requirements have been complied with.  The Company may place on a
certificate representing Company Stock any legend deemed necessary by the
Company’s counsel to comply with federal or state securities laws.  Until the
Participant has been issued a certificate for the shares of Company Stock
acquired, the Participant shall possess no shareholder rights with respect to
the shares.



(b)
If at any time there may not be sufficient shares available under the Plan to
permit the awards of Company Stock, the awards shall be reduced pro rata (to
zero, if necessary) so as not to exceed the number of shares then available for
issuance under the Plan.



3.6
Effect of Stock Dividends and Other Changes in Capital Structure.  Appropriate
adjustments shall be made automatically to the number and kind of shares to be
issued under the Plan, as well as to any deferred amounts credited to a
Participant’s Company Stock Ledger and any other relevant provisions of the
Plan, if there are any changes in the Company Stock by reason of a stock
dividend, stock split, combination of shares, spin-off, reclassification,
recapitalization, merger, consolidation or other change in the Company’s capital
stock (including, but not limited to, the creation or issuance to shareholders
generally of rights, options, or warrants for the purchase of common stock or
preferred stock of the Company).  If the adjustment would produce fractional
shares, the fractional shares shall be eliminated by rounding to the nearest
whole share.  Any adjustments shall be made in a manner consistent with Rule
16b-3.  Any such adjustments shall neither enhance nor diminish the rights of a
Participant and the Company shall pay all costs of administering the Plan,
including all commissions with respect to open market purchases.






6
 

 

 
SECTION 4.  ELECTION TO DEFER



 
4.1
Deferral Election.  Subject to the conditions set forth in this Plan, and such
procedures established by the Company, a Participant may elect to defer amounts
of Compensation as follows:

 
 
 (a)
At a time decided by the Company before the beginning of each Service Period, a
Participant irrevocably may elect, by written notice to the Company’s Secretary
(or his designee), to defer a portion of his Compensation earned for such
Service Period. In the case of a Participant elected to the Board of Directors
during the Service Period, the Participant may elect, within 30 days of his
election to the Board of Directors, to defer a portion of his Compensation for
services to be performed subsequent to his election. Such election shall specify
whether:



 
(i)
the Participant elects to defer all or a portion of his Retainer Fee and
acknowledges that all such deferrals shall be credited to the Company Stock
Ledger on his behalf; and

 
 
(ii)
the Participant elects to defer all or a portion of his meeting attendance and
conference fees and designates what portions of all such deferrals shall be
credited on his behalf to either the Growth Increment Ledger or the Company
Stock Ledger;

 
provided, however, that once any portion of a Participant’s Compensation is
deferred and credited to the Company Stock Ledger as provided herein, that
portion of Compensation may not subsequently be credited to the Growth Increment
Ledger, and once any portion of a Participant’s Compensation is deferred and
credited to the Growth Increment Ledger as provided herein, that portion of
Compensation may not subsequently be credited to the Company Stock Ledger.
 
 
(b)
The deferral election specified in (a) above shall be applied to the
Participant’s Compensation for each Service Period (or the portion of the
Service Period, as applicable) to which the deferral election applies.  Any
deferral election shall remain in effect for future Service Periods unless
affirmatively changed in writing by the Participant and received by the
Corporate Secretary by the time established for such purpose prior to the
beginning of the Service Period for which the change is effective.

 
 
(c)
If a Participant makes a deferral election under Section 4.1(a) whereby amounts
are credited to the Company Stock Ledger on his behalf, dividends attributable
to shares of Company Stock credited to his Company Stock Ledger shall be
automatically deferred and deemed reinvested pursuant to Section 5.3.

 
4.2
Deferral Period.  With respect to deferrals made in accordance with Section 4.1,
each Participant must elect a deferral period for each annual deferral.  Subject
to the additional
 


7
 

 
deferral provisions of Section 4.3 and the acceleration provisions of Section
6.4, any post-2004 deferral may be until the earlier of (i) the Participant’s
separation from service from the Board of Directors for any reason or (ii) a
date certain, subject to any limitations that the Company (or its delegate) in
its discretion may choose to apply at the time of the deferral election.  All
post-2004 deferrals to a date certain must be to the same date certain.  In the
absence of an election to the contrary by the Participant for amounts deferred
hereunder for any deferral period, such deferrals shall be paid in a lump sum
payment as soon as practicable after the Participant’s separation from service
from the Board of Directors for any reason.

 
 
4.3
Election to Defer a Previously Deferred Amount or Change the Manner of Payment.

 
 
(a)
Subject to the acceleration provisions of Section 6.4 and the Board approval
requirement of Section 4.3(b) with respect to pre-2005 deferrals, a Participant
may elect an additional deferral period of at least sixty (60) months with
respect to any previously deferred amount credited to the post-2004 DCD Ledger
that is payable at a date certain, and an additional deferral period of at least
twelve (12) months for each separate deferral credited to the pre-2005 DCD
Ledger. With respect to amounts deferred until separation from service from the
Board of Directors, Participants may also elect a new manner of payment
permitted under Section 6.2 with respect to any previously deferred amounts,
provided that in the case of amounts credited to post-2004 DCD Ledgers that are
payable on separation from service from the Board of Directors, payments are
delayed for sixty (60) months from the date payments would otherwise have
commenced absent the election.  Any such election must be made by written notice
to the Company (or its delegate) at least twelve (12) months before the
expiration of the deferral period for any previously deferred amount with
respect to which an additional deferral election is made (the “Modification
Period”).

 
 
(b)
A new deferral period election or a new form of payment election made pursuant
to Subsection 4.3(a) above with respect to pre-2005 DCD Ledgers shall not be
automatically binding upon the Company by the mere fact of the election
request(s) having been made.  The Board of Directors (or its delegate) shall
review each such election submitted and determine whether or not it is in the
best interest of the Company to accept the elections as submitted.  Such Board
of Directors (or delegate) review will be made on a case-by-case basis and all
determinations shall be made by the Board of Directors (or its delegate) in its
sole and complete discretion after consideration of such factors as it deems
relevant, including broad economic and policy implications to the Company of
approving any request.  The Board of Directors, or its delegate, shall notify
each Participant in writing within the first sixty (60) days of the Modification
Period as to whether the deferral period election or manner of payment election
with respect to pre-2005 DCD Ledgers are accepted by the Company as submitted,
and if not, the terms upon which such election(s) would be accepted; in the
latter instance, the Participant shall, no later than on the seventy-fifth
(75th) day of the Modification Period, inform the Board of Directors (or its
delegate) in writing of his acceptance or rejection of the terms proffered by
the Company (or its delegate).  All


8
 

 
 
determinations made by the Board of Directors or its delegate shall be final and
binding on all parties.



4.4
Election to Change the Deferral Period and/or Form of Payment for Post-2004 DCD
Ledgers.

 
Notwithstanding Section 4.3(a), a Participant may elect at any time prior to
January 1, 2009 to change the deferral period (accelerate or defer) and/or
method of payment with respect to any post-2004 DCD Ledger that is not scheduled
for payment in 2008 by making written notice to the Board of Directors (or its
delegates), provided such change does not cause any amounts to be paid in 2008
or cause any amounts otherwise payable in 2008 to be deferred to a later
year.  Any new deferral period and/or method of payment shall be subject to the
requirements of Section 6.

9 
 

 

SECTION 5.  CREDITING AND INVESTMENT OF DEFERRALS
 
5.1
DCD Ledger.  The Company shall establish for each Participant a DCD Ledger which
shall reflect the amounts deferred on behalf of each Participant.  In the sole
discretion of the Company, one or more appropriate bookkeeping records shall be
established in the DCD Ledger to reflect the deemed investments (and
hypothetical earnings) made by each Participant in accordance with this Section
5 which shall include, but not be limited to, the Company Stock Ledger and the
Growth Increment Ledger.  Each DCD Ledger shall separately reflect the pre-2005
and post-2004 deferrals and hypothetical earnings thereon, and the portion of
the post-2004 deferrals and hypothetical earnings thereon payable at a date
certain and the portion payable when the Participant separates from service from
the Board of Directors.



5.2
Adjustment of Amounts Credited to Growth Increment Ledger.  All deferrals
credited to each Participant’s Growth Increment Ledger will be credited with
Growth Increments based on the prime interest rate charged from time to time by
the Wachovia Bank, N.A.  The Company will have the authority to change the
interest rate that may be applied to the Growth Increment Ledger.  The
Participant’s Growth Increment Ledger shall be credited on the first day of each
calendar quarter, with a Growth Increment computed on the average balance in the
Participant’s Growth Increment Ledger during the preceding calendar
quarter.  The Growth Increment shall be equal to the amount in said Growth
Increment Ledger multiplied by the average interest rate selected by the Company
during the preceding calendar quarter times a fraction the numerator of which is
the number of days during such quarter and the denominator of which is
365.  Growth Increments will continue to be credited until all of a
Participant’s benefits have been paid out of the Plan.

 
5.3
Adjustment of Amounts Credited to Company Stock Ledger.  All deferrals credited
to each Participant’s Company Stock Ledger will be converted into hypothetical
credited shares of Company Stock based on the Fair Market Value of the Company
Stock on the date the deferrals would otherwise have been paid to the
Participant.  The value of each Participant’s Company Stock Ledger shall be
adjusted from time to time to reflect increases and decreases in shares of
Company Stock as well as any stock or cash dividends, stock splits, or other
changes in the capital structure of the Company (as provided in Section 3.6),
that may from time to time be declared.  All dividends attributable to
hypothetical shares of Company Stock credited to each Participant’s Company
Stock Ledger shall be converted to additional credited shares of Company Stock
as though reinvested as of the next business day after the dividend is paid.



5.4
Deemed Investments Not Actual Investments.  Nothing in this Plan shall be
construed to require the investment of any deferrals in shares of Company Stock
or any other investment or give a Participant any rights whatsoever with respect
to any shares of Company Stock or with respect to any other investment.



5.5
Charges Against DCD Ledger.  There shall be charged against each Participant’s
DCD Ledger any payments made to the Participant or to his Beneficiary in
accordance with Section 6 hereof.


10 
 

 

SECTION 6.  PAYMENT OF DEFERRED AMOUNTS
 
6.1
Payment of Deferred Amounts.  The aggregate amounts payable under Section 6.2 as
charges against the Participant’s amount credited in the DCD Ledger shall be
paid commencing with the conclusion of the deferral period selected by the
Participant pursuant to Section 4.2, Section 4.3, or Section 4.4 hereof.  The
payments shall be made in the manner selected by the Participant under Section
6.2 of this Plan.

 
6.2
Manner of Payment.  Amounts credited to post-2004 DCD Ledgers that are scheduled
to be paid at a “date certain” payment shall be made only in the form of a
single sum payment as soon as practicable after the date certain.  With respect
to amounts credited to pre-2005 DCD Ledgers, and amounts credited to post-2004
DCD Ledgers that are scheduled to be paid on separation from service from the
Board, Participants must irrevocably elect (subject to permitted changes under
Section 4.3 and the acceleration provisions of Section 6.4) to have payment made
in accordance with one of the following distribution forms:

 
 
(i)
a single sum payment;

 
(ii)
a designated number of installments payable monthly, quarterly or annually, as
elected (and in the absence of an election, annually), payable over a specified
period not in excess of twenty (20) years; or

 
(iii)
in the case of a post-2004 DCD Ledger, payments in the form of annual
installments with the first installment being a single sum payment of ten
percent (10%) of the Ledger determined immediately prior to the date such
payment is made with the balance of the post-2004 DCD Ledger paid in annual
installments determined in accordance with Section 6.3 over a total specified
period not in excess of twenty (20) years,

 
 
which shall be paid or commence to be paid as soon as practicable after the
conclusion of the deferral period elected pursuant to Section 4.2 or Section
4.3.  Any such election shall be made at the same time as the election made
pursuant Section 4.1.  Unless otherwise specifically elected, payments of all
deferred amounts will be made in a single sum payment made as soon as
practicable after the conclusion of the deferral period elected pursuant to
Section 4.2 or Section 4.3.  If a Participant elects an installment form of
payment but fails to specify between the installment form under Section 6.2(ii)
or the installment form under Section 6.2(iii), the Participant’s benefit will
be paid in the installment form under Section 6.2(ii).

 
6.3
Form of Payment.  Amounts credited to a Participant’s Growth Increment Ledger
and Company Stock Ledger shall be paid as follows:

 
 
(a)
Amounts credited to the Participant’s Growth Increment Ledger shall be paid in
cash. If a Participant’s benefit hereunder is to be paid in installments, the
amount of each payment shall be equal to the amount credited to the
Participant’s Growth Increment Ledger at the time of payment multiplied by a
fraction, the numerator


11 
 

 
of which is one and the denominator of which is the number of installment
payments remaining.

 
 
(b)
Amounts credited to the Participant’s Company Stock Ledger shall be paid in
shares of Company Stock with any amount representing a partial share of Company
Stock paid in cash.  A payment of an amount credited to the Participant’s
Company Stock Ledger shall be converted into actual shares of Company Stock as
soon as practicable prior to each payment being made to the Participant.  If a
Participant’s benefit hereunder is to be paid in installments, the amount of
each payment shall be equal to the number of shares of Company Stock then
credited to the Participant’s Company Stock Ledger multiplied by a fraction, the
numerator of which is one and the denominator of which is the number of
installment payments remaining.  Any amounts attributable to a partial share of
Company Stock as of any installment payment date shall be paid in cash with each
installment.

 
6.4
Acceleration of Payments.  Notwithstanding the election made pursuant to Section
4.2, Section 4.3, or Section 4.4,

 
 
(a)
payments shall be paid, or begin to be paid, as soon as practicable following
the Participant’s separation from service from the Board of Directors for any
reason except as otherwise provided herein;

 
 
(b)
if a Participant dies prior to the payment of all or a portion of the amounts
credited to his DCD Ledger, the balance of any amount payable shall be paid in a
cash lump sum to the Beneficiaries designated under Section 7 hereof;

 
 
(c)
if a Participant ceases to be a Nonemployee Director but thereafter becomes an
employee of the Company (or any of its subsidiaries or affiliates), all pre-2005
DCD Ledgers shall be paid as soon as practicable after such individual becomes
an employee of the Company (or any of its subsidiaries or affiliates) in a
single sum payment and all post-2004 DCD Ledgers shall be paid as soon as
practicable after such individual has incurred a separation from service as a
Nonemployee Director (as determined in accordance with Code Section 409A);

 
 
(d)
if a Participant’s post-2004 DCD Ledger balance is less than $100,000 ($5,000
for pre-2005 DCD Ledgers) at the time for payment specified, such amount shall
be paid in a single sum payment; and

 
 
(e)
if applicable, the provisions of Section 8 shall apply.

 
Notwithstanding Section 6.4(a), in the case of any post-2004 DCD Ledgers that
are payable on separation from service from the Board of Directors and that are
subject to an additional deferral period of sixty (60) months under Section
4.3(a) as a result of the modification of the manner of payment, no payment
attributable to any post-2004 DCD Ledgers shall be accelerated under Section
6.4(a) to a date earlier than the expiration of the sixty (60) month period.
 


12 
 

 
 
6.5
Financial Emergency.  The Company (or its delegate), at its sole discretion, may
alter the timing or manner of payment of deferred amounts if the Participant
establishes, to the satisfaction of the Company (or its delegate), an
unanticipated and severe financial hardship that is caused by an event beyond
the Participant’s control.  In such event, the Company (or its delegate) may:

 
 
(a)
provide that all, or a portion of, the amount previously deferred by the
Participant immediately shall be paid in a lump sum cash payment,

 
 
(b)
provide that all, or a portion of, the installments payable over a period of
time immediately shall be paid in a lump sum cash payment, or

 
 
(c)
provide for such other installment payment schedules as it deems appropriate
under the circumstances,

 
as long as the amount distributed shall not be in excess of that amount which is
necessary for the Participant to satisfy the financial emergency.  For pre-2005
DCD Ledgers, severe financial hardship will be deemed to have occurred in the
event of the Participant’s or a dependent’s sudden, lengthy and serious illness
as to which considerable medical expenses are not covered by insurance or
relative to which there results a significant loss of family income, or other
unanticipated events of similar magnitude.  For post-2004 DCD Ledgers, severe
financial hardship will be deemed to have occurred from a sudden or unexpected
illness or accident of the Participant or the Participant’s spouse, Beneficiary
or dependent (as defined in Code Section 152, without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the Participant’s control.  Examples of events that
may constitute an unforeseeable emergency for post-2004 DCD Ledgers include the
imminent foreclosure of or eviction from the Participant’s primary residence;
the need to pay for medical expenses, including non-refundable deductibles, as
well as for the costs of prescription drug medication; and the need to pay for
the funeral expenses of the Participant’s spouse, Beneficiary or dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)).  The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, payment may
not be made to the extent that such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or by cessation of deferrals under the
Plan.  Examples of circumstances that are not considered to be unforeseeable
emergencies include the need to send a Participant’s child to college or the
desire to purchase a home.  The Company’s decision (or that of its delegate) in
passing on the severe financial hardship of the Participant and the manner in
which, if at all, the payment of deferred amounts shall be altered or modified
shall be final, conclusive, and not subject to appeal.  The Company shall
consider any requests for payment under this Section 6.5 in accordance with the
standards of interpretation described in Code Section 409A and the regulations
and other guidance thereunder.


13 
 

 

6.6
Compliance with Domestic Relations Order .  Notwithstanding anything to the
contrary in this Plan, a distribution shall be made from the Participant’s DCD
Ledgers to an individual other than the Participant to the extent necessary to
comply with a domestic relations order (as defined in Code Section
414(p)(1)(B)).

 

14 
 

 

SECTION 7.  BENEFICIARY DESIGNATION
 
7.1           Designation of Beneficiary.  A Participant shall designate a
Beneficiary or Beneficiaries who, upon the Participant’s death, are to receive
the amounts that otherwise would have been paid to the Participant.  All
designations shall be in writing and signed by the Participant.  The designation
shall be effective only if and when delivered to the Company during the lifetime
of the Participant.  The Participant also may change his Beneficiary or
Beneficiaries by a signed, written instrument delivered to the Company.  The
payment of amounts shall be in accordance with the last unrevoked written
designation of Beneficiary that has been signed and delivered to the
Company.  All Beneficiary designations shall be addressed to the Company’s
Secretary and delivered to his office.
 
7.2           Death of Beneficiary.
 
 
(a)
In the event that all of the Beneficiaries named pursuant to Section 7.1
predecease the Participant, the amounts that otherwise would have been paid to
said Beneficiaries shall, where the designation fails to redirect to alternate
Beneficiaries in such circumstance, be paid to the Participant’s estate as the
alternate Beneficiary.

 
 
(b)
In the event that two or more Beneficiaries are named, and one or more but less
than all of such Beneficiaries predecease the Participant, each surviving
Beneficiary shall receive any proportion or amount of funds designated or
indicated for him per the designation under Section 7.1, and the indicated share
of each predeceased Beneficiary which the designation fails to redirect to an
alternate Beneficiary in such circumstance shall be paid to the Participant’s
estate as an alternate Beneficiary.

 
7.3           Ineffective Designation.
 
 
(a)
In the event the Participant does not designate a Beneficiary, or if for any
reason such designation is entirely ineffective, the amounts that otherwise
would have been paid to the Beneficiary shall be paid to the Participant’s
estate as the alternate Beneficiary.

 
 
(b)
In the circumstance that designations are effective in part and ineffective in
part, to the extent that a designation is effective, distribution shall be made
so as to carry out as closely as discernable the intent of the Participant, with
the result that only to the extent that a designation is ineffective shall
distribution instead be made to the Participant’s estate as an alternate
Beneficiary.


15 
 

 

SECTION 8.  CHANGE IN CONTROL PROVISIONS


 
8.1
Successors.  Notwithstanding anything in this Plan to the contrary, upon the
occurrence of a Change in Control, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof to expressly assume and agree to perform this
Plan in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place, subject to the
remaining provisions of this Section 8.1.  Participants shall become entitled to
benefits hereunder in accordance with the terms of this Plan, based on amounts
credited to each Participant’s DCD Ledger as of the date of such Change in
Control plus accumulated Growth Increments attributable thereto (adjusted to
reflect any change from the most recent Growth Increment calculation to the end
of the month prior to the month such amounts are distributed to each
Participant).  In such case, any successor to the Company shall not be required
to provide for additional deferral of benefits beyond the date of such Change in
Control except as required under Code Section 409A.

 
8.2
Amendment and Termination After Change in Control.  Notwithstanding the
foregoing, and subject to this Section 8, no amendment, modification or
termination of the Plan may be made, and no Participants may be added to the
Plan, upon or following a Change in Control if it would have the effect of
reducing any benefits earned (including optional forms of distribution) prior to
such Change in Control without the written consent of all of the Plan’s
Participants covered by the Plan at such time.  In all events, however, the
Company reserves the right to amend, modify or delete the provisions of Section
8 at any time prior to a Change in Control, pursuant to a Board of Directors
resolution adopted by a vote of two-thirds (2/3) of the Board of Directors
members then serving on the Board of Directors.


16 
 

 

SECTION 9.  GENERAL PROVISIONS
 
9.1
Contractual Obligation.  It is intended that the Company is under a contractual
obligation to make payments from a Participant’s DCD Ledger when due.  Payment
of amounts credited to a Participant’s DCD Ledger shall be made out of the
general funds of the Company as determined by the Board of Directors without any
restriction of the assets of the Company relative to the payment of such
contractual obligations; the Plan is, and shall operate as, an unfunded plan.

 
9.2
Unsecured Interest.  No Participant or Beneficiary shall have any interest
whatsoever in any specific asset of the Company.  To the extent that any person
acquires a right to receive payment under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 
9.3
“Rabbi” Trust.  In connection with this Plan, the Company shall establish a
grantor trust (known as the “SCANA Corporation Director Compensation Trust” and
referred to herein as the “Trust”) for the purpose of accumulating funds to
satisfy the obligations incurred by the Company under this Plan (and such other
plans and arrangements as determined from time to time by the Company).  At any
time prior to a Change in Control, as that term is defined in such Trust, the
Company may transfer assets to the Trust to satisfy all or part of the
obligations incurred by the Company under this Plan, as determined in the sole
discretion of the Board of Directors, subject to the return of such assets to
the Company at such time as determined in accordance with the terms of such
Trust.  Any assets of such Trust shall remain at all times subject to the claims
of creditors of the Company in the event of the Company’s insolvency; and no
asset or other funding medium used to pay benefits accrued under the Plan shall
result in the Plan being considered as other than “unfunded” under
ERISA.  Notwithstanding the establishment of the Trust, the right of any
Participant to receive future payments under the Plan shall remain an unsecured
claim against the general assets of the Company.

 
9.4           Nonalienation of Benefits.
 
 
(a)
Subject to Section 6.6, no right or benefit under this Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void; nor shall any such disposition be compelled by operation
of law.

 
 
(b)
No right or benefit hereunder shall in any manner be liable for or subject to
the debts, contracts, liabilities, or torts of the person entitled to benefits
under the Plan.

 
 
(c)
If any Participant or Beneficiary hereunder should become bankrupt or attempt to
anticipate, alienate, sell, assign, pledge, encumber, or charge any right or
benefit hereunder (other than as permitted in Section 6.6), then such right or
benefit shall, in the discretion of the Board of Directors, cease, and the Board
of Directors shall direct in such event that the Company hold or apply the same
or any part thereof


17 
 

 
 
for the benefit of the Participant or Beneficiary in such manner and in such
proportion as the Board of Directors may deem proper.

 
9.5
Severability.  If any particular provision of the Plan shall be found to be
illegal or unenforceable for any reason, the illegality or lack of
enforceability of such provision shall not affect the remaining provisions of
the Plan, and the Plan shall be construed and enforced as if the illegal or
unenforceable provision had not been included.

 
9.6
No Individual Liability.   It is declared to be the express purpose and
intention of the Plan that no liability whatsoever shall attach to or be
incurred by the shareholders, officers, or directors of the Company or any
representative appointed hereunder by the Company, under or by reason of any of
the terms or conditions of the Plan.

 
9.7
Applicable Law.  This Plan shall be governed and construed in accordance with
the laws of the State of South Carolina except to the extent governed by
applicable Federal law (including the requirements of Code Section 409A).  The
terms of this Plan are also subject to all present and future rulings of the
Securities and Exchange Commission with respect to Rule 16b-3.  If any provision
of the Plan would cause the Plan to fail to meet the requirements of Rule 16b-3,
then that provision of the Plan shall be void and of no effect.






18 
 

 

SECTION 10.  PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
 
10.1
In General.  This Plan shall be administered by the Company, which shall have
the sole authority to construe and interpret the terms and provisions of the
Plan and determine the amount, manner and time of payment of any benefits
hereunder.  The Company shall not exercise any discretion with respect to the
administration of this Plan, except as may be permitted by Rule 16b-3.  The
Company shall maintain records, make the requisite calculations and disburse
payments hereunder, and its interpretations, determinations, regulations and
calculations shall be final and binding on all persons and parties
concerned.  The Company may adopt such rules as it deems necessary, desirable or
appropriate in administering this Plan.

 
10.2
Claims Procedure.  Any person dissatisfied with the Company’s determination of a
claim for benefits hereunder must file a written request for reconsideration
with the Company (or its delegate).  This request must include a written
explanation setting forth the specific reasons for such reconsideration.  The
Company shall review its determination promptly and render a written decision
with respect to the claim, setting forth the specific reasons for such denial
written in a manner calculated to be understood by the claimant.  Such claimant
shall be given a reasonable time within which to comment, in writing, to the
Company with respect to such explanation.  The Company shall review its
determination promptly and render a written decision with respect to the
claim.  Such decision upon matters within the scope of the authority of the
Company shall be conclusive, binding, and final upon all claimants under this
Plan.

 
10.3
Finality of Determination.  The determination of the Company as to any disputed
questions arising under this Plan, including questions of construction and
interpretation, shall be final, binding, and conclusive upon all persons.

 
10.4
Delegation of Authority.  The Company may, in its discretion, delegate its
duties to a committee of the Board of Directors or an officer or other employee
of the Company, or to a committee composed of officers or employees of the
Company.

 
10.5
Expenses.  The cost of payment from this Plan and the expenses of administering
the Plan shall be borne by the Company.

 
10.6
Tax Withholding.  The Company shall have the right to deduct from all payments
made from the Plan any federal, state, or local taxes required by law to be
withheld with respect to such payments.

 
10.7
Incompetency.   Any person receiving or claiming benefits under the Plan shall
be conclusively presumed to be mentally competent and of age until the Company
receives written notice, in a form and manner acceptable to it, that such person
is incompetent or a minor, and that a guardian, conservator, statutory committee
under the South Carolina Code of Laws, or other person legally vested with the
care of his estate has been appointed.  In the event that the Company finds that
any person to whom a benefit is payable under the Plan is unable to properly
care for his affairs, or is a minor, then any payment due (unless a prior claim
therefor shall have been made by a duly appointed


19 
 

 
 
legal representative) may be paid to the spouse, a child, a parent, or a brother
or sister, or to any person deemed by the Company to have incurred expense for
the care of such person otherwise entitled to payment.

 
In the event a guardian or conservator or statutory committee of the estate of
any person receiving or claiming benefits under the Plan shall be appointed by a
court of competent jurisdiction, payments shall be made to such guardian or
conservator or statutory committee provided that proper proof of appointment is
furnished in a form and manner suitable to the Company.  Any payment made under
the provisions of this Section 10.7 shall be a complete discharge of liability
therefor under the Plan.
 
10.8
Action by Company.   Any action required or permitted to be taken hereunder by
the Company or its Board of Directors shall be taken by the Board of Directors,
or by any person or persons authorized by the Board of Directors.

 
10.9
Notice of Address.   Any payment made to a Participant or to his Beneficiary at
the last known post office address of the distributee on file with the Company,
shall constitute a complete acquittance and discharge to the Company and any
director or officer with respect thereto, unless the Company shall have received
prior written notice of any change in the condition or status of the
distributee.  Neither the Company nor any director or officer shall have any
duty or obligation to search for or ascertain the whereabouts of the Participant
or his Beneficiary.

 
10.10
Amendment and Termination.  The Company expects the Plan to be permanent but,
since future conditions affecting the Company cannot be anticipated or foreseen,
the Company reserves the right to amend, modify, or terminate the Plan at any
time by action of its Board of Directors, subject to Section 8.2 and the
requirements of Code Section 409A with respect to post-DCD Ledgers, (including,
but not limited to, as may be necessary to ensure compliance with Rule 16b-3);
provided, however, that any such action shall not diminish retroactively any
amounts which have been credited to any Participant’s DCD Ledger.  If the Board
of Directors amends the Plan to cease future deferrals hereunder or terminates
the Plan, the Board of Directors may, in its sole discretion, direct that the
value of each Participant’s DCD Ledger be paid to each Participant (or
Beneficiary, if applicable) in an immediate lump sum payment.  In the absence of
any such direction from the Board of Directors, the Plan shall continue as a
“frozen” plan under which no future deferrals will be recognized (however,
Growth Increments and dividends attributable to hypothetical shares of Company
Stock credited to each Participant’s Company Stock Ledger shall continue to be
recognized) and each Participant’s benefits shall be paid in accordance with the
otherwise applicable terms of the Plan.



10.11
Plan to Comply with Code Section 409A.  Notwithstanding any provision to the
contrary in this Plan, each provision of this Plan shall be interpreted to
permit Director deferrals and the payment of deferred amounts in accordance with
Code Section 409A and any provision that would conflict with such requirements
shall not be valid or enforceable.




20 
 

 

SECTION 11.  EXECUTION
 
IN WITNESS WHEREOF, the Company has caused this SCANA Corporation Director
Compensation and Deferral Plan to be executed by its duly authorized officer
this 31st day of December, 2009, to be effective as of the dates specified
herein.
 
SCANA Corporation
 
By: /s/J. P. Hudson                                                 
 
Title: VP – HR                                                 
 
ATTEST:
 
/s/Gina Champion                                                 
Secretary
 

21 
 

 
